Case: 17-40124      Document: 00514552135         Page: 1    Date Filed: 07/12/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-40124                            July 12, 2018
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MIGUEL ANGEL RIVAS-ESTRADA; JUSTA CENTENO-HERRERA; JOSE
ANGEL OLVERA; FELIPA TORRES-LOPEZ,

                                                 Defendants-Appellants


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:15-CR-1-26


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent one of the appellants in this case,
Jose Angel Olvera, has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Olvera has not filed a response. We
have reviewed counsel’s brief and the relevant portions of the record reflected



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40124    Document: 00514552135     Page: 2   Date Filed: 07/12/2018


                                 No. 17-40124

therein. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and Olvera’s appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2